Order entered August 9, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01064-CV

                        IN RE SYLVESTER MCCURRY, Relator

                    On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                    Trial Court Cause Nos. F99-01864-K, F01-00915-K

                                         ORDER
                        Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.



                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE